FILE COPY




            Fifth Court of Appeals
            600 Commerce Street, Suite 200
            Dallas, Texas 75202

                                                                                        July 27, 2015


         RE:    Case No. 05-15-00196-CR

Style: The State of Texas
  v. Rosendo M. Castillo

        The Court today granted appellee’s motion for extension of time to file the brief in the above
referenced cause. Appellee’s brief is due to be filed with this Court on or before August 25, 2015.

Trial Court Case No. 2-11-78                                                          Lisa Matz, Clerk
                                 JOHN F. GUSSIO III
                                 LAW OFFICE OF JOHN F. GUSSIO III
                                 1012 RIDGE RD
                                 ROCKWALL, TX 75087-4200
                                 * DELIVERED VIA E-MAIL *




            Fifth Court of Appeals
            600 Commerce Street, Suite 200
            Dallas, Texas 75202

                                                                                        July 27, 2015


         RE:    Case No. 05-15-00196-CR

Style: The State of Texas
  v. Rosendo M. Castillo

        The Court today granted appellee’s motion for extension of time to file the brief in the above
referenced cause. Appellee’s brief is due to be filed with this Court on or before August 25, 2015.

Trial Court Case No. 2-11-78                                            Lisa Matz, Clerk
                                 JEFFREY WILLIAM SHELL
                                 ROCKWALL COUNTY DISTRICT ATTORNEY'S OFFICE
                                 1111 EAST YELLOWJACKET LANE, SUITE 201
                                 ROCKWALL, TX 75087
                                 * DELIVERED VIA E-MAIL *